Citation Nr: 0709515	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-17 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for loss of teeth due 
to trauma for compensation purposes.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1975 to March 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the RO which 
denied service connection for a back disability and missing 
teeth due to trauma.  A personal hearing at the RO was held 
in November 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  It also includes new notification provisions.  
38 C.F.R. § 3.159 (2006).  

Although a letter explaining VCAA was sent to the veteran in 
October 2001, the letter was general in nature.  Since then, 
procedures have been put into place that set out what VA must 
do to comply with VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As additional development must be 
undertaken in this case, the veteran should be notified of 
VA's duty to assist under VCAA, including notice of what is 
required to substantiate each element of a service-connection 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

At the personal hearing in November 2003, the veteran 
testified that he has been treated by VA for various medical 
problems, including back pain since around 1985, and that he 
was awarded Social Security disability sometime in 2001.  
However, upon review of the claims file, it does not appear 
that any attempt was made to obtain the any of these records.  

The evidentiary record includes a computerized print-out 
history of VA treatment which showed that the veteran was 
seen by VA beginning February 1985, and that he was evaluated 
by VA Vocational and Rehabilitation services beginning in 
March 1985.  The VA records also showed that an x-ray study 
of the veteran's lumbar spine was taken in July 1990, and 
that he had a tooth extracted in October 1995.  The 
evidentiary record as currently constituted does not include 
any VA treatment records earlier than June 2000, nor does it 
indicate that any attempt has been made to obtain these 
records.  

"Part of the Secretary's obligation is to review a complete 
record.  VA is required to obtain evidence, including 
decisions by administrative law judges from the SSA, and to 
give that evidence appropriate consideration and weight."  
Baker v. West, 11 Vet. App. 163 (1998).  As the SSA decision 
and associated medical records could be pertinent to the 
veteran's claim, an attempt must be made to obtain these 
records and associate them with the claims file.  Likewise, 
the VA medical records and any vocational rehabilitation 
records are potentially relevant to the veteran's claim and, 
as they are within the control of VA, they must also be 
obtained.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), including what is required to 
establish a disability rating and 
effective date for the service connection 
claims per Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The AMC should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for any back or dental problems 
since his discharge from service.  After 
the veteran has signed the appropriate 
releases, all records not already in the 
file should be obtained and associated 
with the claims folder.  The AMC should 
also obtain all VA treatment records, 
including any dental reports from VAMC 
Minneapolis from 1985 to the present.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.  

3.  The AMC should also determine if the 
veteran received any vocational 
rehabilitation counseling.  If so, those 
records should be obtained and associated 
with the claims file.  

4.  The AMC should obtain from the Social 
Security Administration the records 
pertinent to the award of Social Security 
disability benefits in 2001, including 
the administrative decision and the 
medical records relied upon concerning 
that claim.  

5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


